Title: To James Madison from James Lewis, 16 August 1803
From: Lewis, James
To: Madison, James


Sir,
16 Augt. 1803
I Recd. the Two Hundred & fifty dollars as you Transmitted (by halves) in May & June last on acct. of Colo. James Monroe for which you have my Thanks. Indisposition prevented my Sooner acknowled[g]ing the Favour. I Inclose you two Letters Directed to James Monroe Esqr. will you be so obliging as to give them the necessary directions and as Speedy a conveyance as possible. Should any letters be sent to your office for me forward them by the Mail to Charlottesville. I am with Sentiments of Respect yours &c
Jas. Lewis
 

   
   RC (DLC). Docketed by JM.



   
   Lewis’s request for payment was made on 20 May 1803; JM acknowledged sending Lewis the money in his letter to Monroe of 31 May 1803.


